

115 S2527 RS: Small Business Investment Opportunity Act of 2018
U.S. Senate
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 353115th CONGRESS2d SessionS. 2527IN THE SENATE OF THE UNITED STATESMarch 8, 2018Mr. Cardin (for himself, Mr. Risch, and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipMarch 19, 2018Reported by Mr. Risch, without amendmentA BILLTo amend the Small Business Investment Act of 1958 to increase the amount of leverage made
			 available to small business investment companies.
	
 1.Short titleThis Act may be cited as the Small Business Investment Opportunity Act of 2018. 2.Individual SBIC leverage limit increaseSection 303(b)(2)(A)(ii) of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)(A)(ii)) is amended by striking $150,000,000 and inserting $175,000,000.March 19, 2018Reported without amendment